DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the base claims 1, 7, and 13 to very specific limitations:  one of:  zelpolib (compound 8), compound 9, compound 10, or the genus of claim 13 with its specifically defined substituents and disclaimer.  The prior art rejection (paragraphs 16-17 of previous Office Action) is rendered moot since the reference ZHANG does not teach use of the amended methods with the specific limitations, above.
Therefore, the Examiner extended the Markush search to the full scope of claims 1, 7, and 13 (upon which all other claims depend) using Registry, HCaplus, and Casreact databases of STN.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.  These searches did not retrieve any prior art.
Moreover, a review of these results by inventor and assignee/owner names did not retrieve any double patent or prior art references.
Furthermore, a review of the inventor and assignee/owner names of the instant application using PALM and PE2E SEARCH Databases did not retrieve any double 
Therefore, the Election of Species of 11/27/2020 is withdrawn, since all claims are free of the prior art.
Current Status of 16/659,283
This Office Action is responsive to the amended claims of August 13, 2021.
Claims 1-4, 7-10, and 13-16 have been examined on the merits.  Claims 1, 7, 10, and 13 are currently amended.  Claims 2-4, 8-9, and 14-16 are original.
Priority
Each of the claims of 08/13/2021 have priority to the claims, Specification, and drawings of U.S. Provisional 62/747,771.  Therefore, the effective filing date of all instant claims is October 19, 2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of August 13, 2021.
The Examiner has reviewed the claim amendments and Reply of 08/13/2021.
Applicants amended claim 10 to “in vivo” whereas claim 9 is “in vitro” thereby rendering moot the claim objection for duplicate claims (see paragraph 15 of previous Office Action).
Applicants amended the base claims 1, 7, and 13 to very specific limitations:  one of:  zelpolib (compound 8), compound 9, compound 10, or the genus of claim 13 with its specifically defined substituents and disclaimer.  The prior art rejection (paragraphs 16-17 of previous Office Action) is rendered moot since the reference ZHANG does not 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-4, 7-10, and 13-16 are allowable as written.
There is no known prior art reference that either teaches or anticipates the methods of base claims 1, 7, and 13, upon which all other claims depend.
The reference MISHRA (Mishra, B., et al.  “Discovery of a novel DNA polymerase inhibitor and characterization of its antiproliferative properties.”  Cancer Biology & Therapy.  (2019), Vol. 20, No. 4, pp. 474-486), discloses a method to inhibit cell growth comprising contacting the cell with Zelpolib (“Abstract” on p. 474).
However, MISHRA is a close art and not a prior art reference since it was first made available to the public/published on 14 November 2018, which is a month after the instant application’s effective filing date of October 19, 2018.  Furthermore, it is a non-patent literature reference and therefore cannot be used as a double patent reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625